Title: From George Washington to Edmund Randolph, 31 July 1795
From: Washington, George
To: Randolph, Edmund


          
            (Private)
            My dear Sir,
            Mount Vernon 31st July 1795.
          
          On Wednesday evening, I sent the packet, now under cover with this, to the Post Office in Alexandria; to be forwarded next morning at the usual hour (4 oclock) by the Baltimore mail; but behold! when my letter bag was brought back from the Office and emptied I not only got those which were addressed to me among which yrs of the 27th was one, but those also wch I had Sent up the evening before.
          I have to regret this blunder of the Post mstr on acct of the enclosures; some of which I wished to have got to your hands without delay; that they might have undergone the consideration, & acting upon, which was suggested in the letter accompanying them. On another acct, I am not sorry for the return of the Packet to you; as I resolved thereupon & readg some letters wch

I recd at the same time to wait your acknowledgment at least of the receipt of my letter of the 24th instt before I would set out; as I should, thereby, be placed on a certainty whether your journey hither, or mine to Philadelphia, would, under all circumstances, be deemed most eligable; or whether the business could not be equally well done without either; repeating now, what I did in my letter of the 24th, that I do not require more than a days notice to repair to the seat of government. and that if you, and the confidential Officers with you, are not clear in the measures which are best to be pursued in the several mattrs mentioned in my last, my own opinion is, and for the reasons there given, that difficult & intricate, or delicate questions had better be settled there, where the streams of information are continually pouring in & that I would set out accordingly.
          To be wise & temperate, as well as firm, the present crisis most eminently calls for; for there is too much reason to believe, from the pains which have been taken before, at, & since the advice of the Senate respecting the treaty that the prejudices against it are more extensive than is generally imagined—This, I have lately understood to be the case in this quartr, from men who are of no party, but well disposed to the present Administration. How shd it be otherwise? when no stone has been left unturned that could impress on the minds of the people the most arrant misrepresentation of facts—that their rights have not only been neglected, but absolutely sold—That there are no reciprocal advantages in the treaty—that the benefits are all on the side of G. Britain—and, what seems to have had more weight with them than all the rest & most pressed is that the treaty is made with design to oppress the French, in open violation of our treaty with that nation, and contrary too to every principle of gratitude and sound policy. In time when passion shall h⟨ave⟩ yielded to sober reason the current may possibly turn; but in the meanwhile this government in relation to France & England may be compared to a ship between the rocks of Sylla & charibdas—If the Treaty is ratified the partisans of the French (or rather of War & confusion) will excite them to hostile measures, or at ⟨least⟩ to unfriendly Sentiments—if it is not, there is no foreseeing all the consequences which may follow as it respts G.B.
          It is not to be inferred from hence that I am, or shall be disposed to quit the ground I have taken, unless circumstances

more imperious than have yet come to my knowledge, should compel it; for there is but one straight course & that is to seek truth & pursue it steadily. but these things are ment[ione]d to shew that a close investigation of the subjt is more than ever necessary; and that they are strong evidences of the necessity of the most circumspect conduct in carrying the determn of government into effect with prudence as it respects our own people ⟨& with⟩ every exertion to produce a change for the better from G.B.
          The memorial seems well designed to answer the end proposed; and by the time it is revised, & new dressed, you will, probably, (either in the resolutions which are or will be handed to me or in the Newspaper publications wch you promised to be attentive to) have seen all the objections against the treaty which have any real force in them; and which may be fit subjects for representation in the memorial, or in the instructions, or both. But how much longer the presentation of the meml can be delayed without exciting unpleasant sensations here, or involving serious evils elsewhere you, who are at the scene of information & action can decide better than I. In a matter however, so interesting & pregnant of consequences as this treaty there ought to be no precipitation; but on the contrary every step shd be explored, before it is taken & every word weighed before it is uttered, or delivered in writing.
          The form of the ratification requires more diplomatic experience & legal knowledge than I possess or have the means of acquiring at this place & therefore I shall say nothing about it. I am &ca &ca
          
            G.W.
          
        